Exhibit 10.1

 



Certain information as identified with “[XXX]” has been excluded from this
exhibit because it is both not material and would likely cause competitive harm
to the registrant if publicly disclosed.

 

Contract No:         

 

Ka Su Le

 

Promotion period special authorized cooperation contract

 

(original)



 

Agility International Holding LTD

 

 

 

 

Party A ( authorizer ): Dongguan Zhenghao Industrial Investment Co., Ltd.

 

Party B (authorized party):
____________________________________________________________

 

After clearly conducting market investigation and understanding its position in
the market, Party B voluntarily submits to Party A the application for the “Ka
Su Le Coffee” and “Ka Su Le” authorized cooperative business projects. Party A
agrees to grant Party B the “Ka Su Le” brand in the authorized area to establish
an authorized shop to use Party A’s technology, brand and related operating
resources to engage in relevant business activities (hereinafter referred to as
the “project”). The two parties hereby enter this contract to clarify each
party’s rights and obligations for both parties to comply with based on the
principles of friendly negotiation, equality, mutual benefits and common
development.

 

1. Interpretation         

 

1.1This contract: The general term for the “Ka Su Le Promotion Period Special
Authorized Cooperation Contract” and the contract annex.

 

1.2Brand: It is the exclusive management system of ” Ka Su Le Coffee ” and “Ka
Su Le” brand, including but not limited to brand trademark (including service
mark) and its full rights, symbols, badges, logos, special designs and
decorations, upholstery, building designs or specifications, and related trade
names, patents and know-how, product business models, etc.

 

1.3Party B: refers to the party that proposes to join the application process of
the “Ka Su Le” promotion period and sign this contract with Party A. Regardless
of whether Party B establishes an authorized shop in its own name, the
authorized shop and Party B shall be deemed to be the same entity to perform
Party B’s obligations under this contract. If the authorized shop is not
established by Party B, then the authorized shop and Party B both assume joint
and several liability to Party A for the obligations of Party B under this
contract.

 

2

 

  

1.4Authorized shops: refers to operating entities established by Party B to
carry out the cooperation activities of “Ka Su Le Coffee” and “Ka Su Le” based
on Party A’s authorization and Party B’s consent comply with Party A’s
proprietary “Ka Su Le Coffee” and “Ka Su Le” management system, which operating
entities including but not limited to individual industrial and commercial
households, individual proprietorship enterprises, partnerships and companies.
The authorized shop operates as an independent legal entity, independent
accounting, and at its own risk.

 

1.5Third person: Refers to any person or organization other than the subject who
has rights or obligations under this contract, including all persons who are
legally controlling Party B, or controlled by Party B, or jointly controlled by
Party B or the organization, is considered to be a third person.

 

1.6Written Notice: It refers to a written document with the official seal of
both parties, signed by the authorized representative. The financial notice may
be stamped with the financial special seal of the unit. All other notices shall
be affixed with official seal; Party B shall be a natural person, all written
documents shall be signed and confirmed.

 

1.7Equipment and articles: Is nail-side proprietary instruments, equipment and
products that are actually used in the production, operation and management of
the operating system which Party B does not sell to customers.

 

3

 

  

1.8Authorized products and products: Including but not limited to all goods and
services with the authorization mark designed, developed and produced by Party A
and the designated party of Party A, and other goods and corresponding services
that Party A licensed marketing, including but not limited to raw materials,
ingredients, finished products and service varieties, service methods, etc.

 

1.9Technical assets: refers to all product formulas, technologies and processes
developed and perfected by Party A and Party A’s designated parties.

 

1.10Proprietary management system: It is the proprietary management system of
the ” Ka Su Le Coffee ” and “Ka Su Le” brands, which are all licensed by Party
A, including but not limited to trademarks (including service marks), trade
names, patents and proprietary technology, product business model, etc.

 

1.11Operation : It is the whole procedure and method for the business to sell
the exclusive business products of ” Ka Su Le Coffee ” and “Ka Su Le” brand,
including but not limited to marketing methods, unique decoration and
furnishings, service processes and service methods, personnel training and
management, methods of inventory and cost control, advertising or marketing
tools, etc., including any revisions, additions and updates to the
above-mentioned items from time to time.

 

1.12Authorized logo: refers to the identification symbol associated with the
proprietary management system, including but not limited to trademarks, trade
names, signboards (shop logos), unique exterior and interior design (decoration,
color configuration, layout, furniture, etc.), uniforms, advertisements, etc.

 

4

 

  

1.13Trademark: refers to the trademark registered by the Trademark Office of the
State Administration for Industry and Commerce of the People’s Republic of
China.

 

1.14Promotion period: The promotion period shall be determined by Party A’s
notice, and Party B shall determine whether it enjoys the promotion period
discount according to the specific time of signing the contract.

 

1.15The trademarks, service marks and other related rights related to “Ka Su Le
Coffee” and “Ka Su Le” in this contract are all attributed to Party A.

 

2.Cooperative projects and basic requirements

 

2.1Party A’s permission for Party B’s cooperative business operation is:
Authorizing and permitting Party B to establish a form of authorized shop that
meets the requirements of Party A, and using “Ka Su Le” granted by Party A in
the contract term and business area as stipulated in this contract, and using
“Ka Su Le Coffee ” brand and business know-how associated with this and other
cooperation activities.

 

2.2Party B shall strictly implement the cooperative business plan of “Ka Su Le
Coffee” project to facilitate the healthy development of “Ka Su Le Coffee”
market and realize the operational benefits of cooperative operation.

 

2.3Party B guarantees to provide services to customers in accordance with the
unified business model, service quality and standards under Party A’s
proprietary management system, and to sell products and provide services
according to the products and prices stipulated by Party A.

 

5

 

  

2.4Party A shall supply Party B according to the order signed by the two parties
or the authorized representative, or Party B shall purchase the product through
Party A. The order form is an important part of the contract and has the same
legal effect as this contract. Party B only sells the products of Party A’s
brands; if Party B joins other brands without the written consent of Party A,
Party A will take back the project cooperation management rights and the 6,000
shares of Shangshang Holdings limited Company in accordance with the laws and
regulations of Hong Kong.

 

2.5Party A shall implement the pricing policy for the main products of “Ka Su
Le” and “Big Health Sharing-Ka Su Le Coffee Hot Drinking Machine”, such as
“Coffee” and “Big Health”which Party B shall strictly provide according to Party
A’s provision. The product price list guides the price of selling products and
services, the sales price shall comply with the sales price rules formulated by
Party A, and shall not exceed the original price and shall not be lower than the
promotion price (except for the grand opening period); if Party B is found to
have violated the pricing rules, Party B shall pay Party A the liquidated
damages, and the liquidated damages standard shall be RMB 1,000 yuan/time.

  

3.Authorized scope of business and authorized shops

 

3.1Party Cooperation level: ___ level, authorized shop name: ___________________

 

The form of the authorized shop is:

 

☐ individual industrial and commercial households

 

☐ individual sole proprietorship

 

☐ limited liability company

 

☐ partnership enterprise

 

☐ other

 

6

 

  

Party B shall be the actual controller or controlling shareholder of the
authorized shop.

 

3.2Confirmed by Party A’s comprehensive inspection, the authorized shop
established by Party B is laid on__________province__________city (county)
__________ (exact address), the shop area is approximately ______square meters.

 

3.3Party B shall authorize the shop within 30 days from the date of the opening
of the authorized shop, including but not limited to copy of its ID card,
business license, tax registration certificate, health permit, business license,
fire protection, environmental protection permit, etc. Qualifications,
qualification certificates and pre-approval documents, as well as detailed shop
address, copy of lease contract, copy of real estate title certificate for
rental address, shop decoration renderings or shop photos (Note : photos must
clearly show the door of the shop, overall image, indoor situation Three sheets,
as well as other materials required by Party A, are provided to Party A for
archival purposes.

 

3.4During the period of authorized operation, Party B shall guarantee the stable
possession and use of the business premises where the authorized shop is
established; if the authorized shop needs to change the business premises, Party
B shall promptly notify Party A in writing, and Party A shall agree to the
inspection. Business activities can be carried out at newly selected business
locations.

 

3.5Party B shall strictly abide by the specifications and conditions stipulated
by Party A in the decoration and decoration of authorized shops and
products/services. It shall not replace or convert the use of authorized shops
in any form, and shall not be installed in authorized shops. Any kind of
facilities or equipment not related to the authorized business operation shall
not establish any signs or display other media or advertisements in the
authorized shop that are not related to the authorized business items.

 

7

 

 

4. Authorized operating period         

 

The authorized operation period of this contract is one year, from to, within 30
days before the expiration of the validity period, if either party fails to
expressly renew the contract in writing to the other party, the contract will
automatically terminate upon expiration of the term.

 

5. Cooperation         

 

5.1Both parties confirm that Party B shall participate in the authorized shop of
Party A’s “Ka Su Le” cooperative operation project, and shall pay Party A a
license fee of RMB 180,000 and a brand operation consulting service fee of RMB
12,000 /year; After Party B has paid the brand license fee and the brand
operation consulting service fee as stipulated in this contract, the three
systems of “Ka Su Le” and “Big Health Sharing-Ka Su Le Coffee and Hot Drink
Machine Series” and “Product Authorized Operation” under this contract are
completed. At the same time effective implementation.

 

5.2Certain benefits in the promotion period: Party A confirms that Party B
enjoys the promotion period discount under this contract, that is, during the
brand promotion period, Party A will help Party B to better operate the
operation, and specially grant the brand license fee for the promotion period
[RMB 120,000] Yuan and the promotion of the first-year brand operation
consulting service fee during the promotion period.

 

8

 

  

5.3Brand Cooperation Support: In order to help Party B to join Party A’s brand
and jointly create brand benefits, Party A agrees that Party B shall, within [7]
days from the date of signing this contract, direct Party A to complete the
payment of brand license fee and brand according to this contract. For the
operation consulting service fee, Party B may obtain the rights corresponding to
the level of cooperation specified in Article 3 of this contract and the
resources under the proprietary management system provided by Party A.

 

5.4All payments made by Party B to Party A shall be remitted to Party A’s
designated bank account, and the remittance fee and the handling fee of six
thousandths of the credit card shall be borne by Party B. Party A’s designated
collection account is as follows:

 

Account Name: Dongguan Zhenghao Industrial Investment Co., Ltd.

 

Account number: xxx

 

Bank: Ping An Bank Company Limited Division Dongguan Changan Branch

 

5.5The various amounts stipulated in this contract, including but not limited to
the brand license fee paid by Party B to Party A and the brand operation
consulting service fee, are not refundable upon payment; if the contract is
terminated according to law or according to the contract, These payments have
not been refundable.

 

9

 

  

6. The first Distribution and purchase, return service         

 

6.1The freight for the first batch of products, equipment and articles delivered
by Party A shall be borne by Party A. Thereafter, if the total price is more
than RMB 5,000 (only for “capsule products”), the shipping fees shall be borne
by Party A.

 

6.2Except as otherwise stipulated in this contract or the parties, the
distribution responsibility of the authorized products and products to the
authorized shops opened by Party B, the transportation expenses incurred shall
be the responsibility of Party B.

 

6.3Party A shall provide Party B with corresponding equipment and operating
accessories according to the cooperation level of Party B. (See the Delivery
list for details )

 

6.3 1) The TV set included in the delivery list must be used in the physical
shop and the content to be broadcast must be related to the authorized business
items under the contract. If the content of the broadcast is found to be
inconsistent with the authorized operation requirements under this contract,
Party A shall have the right to request Party B to change in accordance with the
relevant provisions of this contract and the annex to the contract.

 

6.4Party A provides product return service to Party B. (See the Commodity and
Equipment Return Service System for details.

 

6.5During the validity period of this contract, if Party B or its authorized
shop receives the quality problems of Party A’s goods, Party A shall be
responsible for the full return after Party A has verified and confirmed.
However, if Party B causes quality problems in the product and causes damage to
Party A and its brand image and corporate reputation, Party A has the right not
to return the product and may request Party B to compensate for all losses.

 

10

 

  

6.6When the province or city where Party B or its authorized shop is located has
an authorized agent of Party A, the agent shall provide Party B with
corresponding services, and the rights and obligations of both parties as
stipulated in this contract shall not change.

 

6.7Instrument and equipment warranty policy: During the validity period of this
contract, Party B shall perform the warranty service within one year after the
contract takes effect due to the damage caused by natural loss during the use of
the equipment provided by Party A; Party B shall be damaged or improperly used
due to the damage caused by Party B. If the equipment is faulty or the spare
parts are missing, Party B shall bear Party A’s maintenance costs and spare
parts purchase and other related expenses; Party B shall not entrust any third
party other than Party A to perform equipment maintenance without Party A’s
consent.

 

6.8If the instrument or equipment is lost due to improper storage by Party B or
its authorized shop, Party B shall promptly order the corresponding equipment
from Party A and only from Party A. The price of the equipment shall be subject
to the uniform price set by Party A (see the Ka su Le Health Drink Machine Parts
Purchase Price Reference Table).

 

7.Procurement, transportation and storage

 

7.1Party B shall purchase and allocate the equipment and articles used by the
authorized shop to Party A in accordance with the standards required by Party A
to meet the requirements of the unified image of the proprietary management
system; Party A shall have the right to request if it does not meet the
standards and requirements of Party A. Party B replaces.

 

11

 

  

7.2Party A shall provide Party B and Party B with the authorized products and
products purchased by Party A. As a principle, Party A shall provide the
door-to-door distribution and corresponding logistics services, and Party B
shall bear the corresponding transportation expenses, but this contract or both
parties shall except for the agreement.

 

7.3The supplier of product distribution, transportation and logistics shall be
selected by Party A in principle, except as otherwise agreed by this contract or
both parties.

 

7.4After the product is delivered to the designated location of Party B, Party B
or Party B authorized shop staff (subject to the authorization certificate)
shall be accepted on the spot (including but not limited to the work of
inventory, inspection, unloading, etc.), if the quantity, category is
inconsistent, and the goods are damaged, etc. Party B shall promptly give
written feedback to Party A on the day of acceptance, and Party A shall be
responsible for the settlement; if Party B confirms the receipt of the goods
after confirmation, or fails to file an objection within the time limit, it
shall be deemed to be qualified for acceptance, and the quality and quantity of
products delivered by Party A shall be qualified.

 

7.5After Party B accepts Party A’s goods, Party A will not assume any
responsibility arising from the re-distribution, transportation and logistics of
the goods.

 

12

 

  

7.6Party B shall properly store the product in accordance with the relevant
requirements of Party A and relevant national laws and regulations, and cause
deterioration, deformation, odor or other influence on the use of the product
under unsuitable storage conditions or due to factors such as the expiration
date of the goods. Party B shall bear the losses and liabilities arising
therefrom, unless otherwise agreed by the contract or the parties.

 

7.7Party B shall ensure that the necessary supply and inventory of sufficient
products for sale in the shop are maintained, so that it can operate in
accordance with the requirements of Party A. The supply and inventory of the
products should be sufficient to meet the needs of consumers and Party A’s
regulations.

 

8.Rights and Obligations of Party A

 

8.1Party A’s rights

 

8.1.1Party A has the right to allocate the goods of Party B according to the
changes in market development;

 

8.1.2Party A has the right to check the status of Party B’s operation, sales of
goods, inventory, and execution price;

 

8.1.3Party A has the right to adjust the product structure without the consent
or permission of other parties;

 

8.1.4All actions and activities of Party A shall be subject to the relevant
contract.

 

8.2Party A’s obligations

 

8.2.1During the term of this contract, Party A authorizes Party B to use the
operating technology assets developed by Party A to open a shop ( an authorized
shop established by Party B) at the place specified in the contract for
self-operating;

 

13

 

  

8.2.2According to the cooperation level of Party B, provide Party B with
relevant equipment and materials used by authorized shops (see the Delivery List
for details).

 

8.2.3Provide Party B with all kinds of necessary manuals for management,
management and technical guidance or develop such materials;

 

8.2.4Party B’s employees can receive free training from Party A. During the
training period, Party B’s employees will not pay training fees nor will they
receive remuneration. Party B’s employees will be responsible for all kinds of
expenses and personal safety responsibilities arising from the training;

 

8.2.5Party A may, according to the actual situation and after confirmation by
Party B, assign personnel to the area where the authorized shop established by
Party B or Party B is located, provide comprehensive training and guidance to
its employees, help Party B to arrange, debug equipment and explain the use
method, but Party A The expenses incurred by the company (including but not
limited to the accommodation, transportation expenses, etc. of the trainers)
shall be borne by Party B;

 

8.2.6Party A shall notify Party B in time when new products are listed and new
technologies are promoted;

 

8.2.7Party A is responsible for promoting and promoting related brands and
authorized products nationwide.

 

14

 

  

9. Rights and obligations of Party B         

 

9.1Party B’s rights

 

9.1.1The right to operate Party A’s series of products and provide corresponding
services to customers in accordance with the provisions of the contract, and
carry out operations in the place as agreed in the contract;

 

9.1.2Have all the legal rights as to all of the benefits arising from the
operation of the authorized shop;

 

9.1.3Responsible for the recruitment of personnel in the shop, business
management, external sales, promotion of the shop. Party B must meet the
requirements of Party A, and can maintain the good image of Party A and its
brand;

 

9.1.4Participate in national or regional training activities and other marketing
activities organized by Party A;

 

9.1.5Under the same conditions, Party A’s new technology and new products can be
used preferentially.

 

9.2Party B’s obligations

 

9.2.1Acknowledge and agree to be abided by the relevant standards and uniformity
of Party A’s proprietary operating system;

 

9.2.2Have legal and valid business premises and purchase necessary equipment;

 

9.2.3Ensure that all government approvals and permits related to this authorized
business project are completed, including but not limited to pre-approval
documents such as business license, tax registration, fire protection,
sanitation, and environmental protection permit;

 

15

 

  

9.2.4In accordance with the contract, pay all fees to Party A in full and on
time;

 

9.2.5Party B must concentrate on its operations and do its best to maintain the
highest standards for all matters related to the operation of authorized shops,
and shall not sell or provide any products or services that do not meet the
statutory standards such as laws and regulations and Party A’s user manual;

 

9.2.6Party B guarantees to refer to the unified salary standards for waiters and
service officers under Party A’s proprietary management system (see the
Management Methods for Promotion of Shop Clerk for details). The service officer
hired by Party B must take a full-body photo in uniform and upload it to Party
A. After Party A approves, he/she can go to the shop to serve customers.

 

9.2.7In accordance with the contract and Party A’s requirements, properly use
and use the relevant trademarks, trade names, trade secrets, business operations
and other operating resources under the “Ka Su Le Physical Shop” brand granted
by Party A, and always pay attention to maintaining the reputation and goodwill
of Party A and its brands;

 

9.2.8The complete and accurate transaction records of the authorized shops shall
be maintained. Party B’s cash register system must cooperate with Party A’s data
management and shall unconditionally be connected to Party A’s central data
management and control system. Establish regular contacts with Party A and
provide Party A with the financial and operational status of authorized shops on
a regular basis, including but not limited to financial statements, business
reports, and goods inventory report forms;

 

16

 

  

9.2.9Party B shall not make false or exaggerated publicity or promise to the
product;

 

9.2.10Party B shall actively participate in the unified promotion activities and
other activities arranged by Party A;

 

9.2.11If the quality of the products sold due to Party B causes damage to the
third party such as the customer, Party B shall independently assume the
liability for compensation and shall bear all losses caused by Party A;

 

9.2.12If Party A has provided the user manual to Party B, and people are injured
by boiling water and injuries are caused due to Party B’s improper operation, or
arbitrarily let the customers operate the machine to cause burns and other
personal injuries, the consequent responsibility shall be borne by Party B;

 

9.2.13Bottled drinking pure water or mineral water that meets the national
drinking water hygiene standards must be used to make drinks (and the ice source
for making cold drinks should also be barreled pure water or mineral water).

 

9.2.14Within the authorized operation period of this contract, Party B shall not
accept the authorization of any other third party to operate, and engage in the
same industry as the authorized business project;

 

9.2.15In accordance with the provisions of the law and this contract, assume
other obligations to carry out the project under this authorization.

  

17

 

  

10.Trademarks and brands

 

10.1Party A permits Party B to use the “Ka Su Le” trademark legally owned by
Party A and all relevant authorization marks under the “Ka Su Le” proprietary
management system. The above authorization marks include trademark rights,
patent rights, etc. Property rights and ownership are owned by Party A. After
the termination or cancellation of this contract, Party A has the right to
withdraw unconditionally and does not need to make any compensation to Party B.

 

10.2Without the prior written permission of Party A, Party B shall not make or
apply for registration of any authorized logo of Party A or a trademark mark
that is similar, deformed or diluted with Party A’s authorized logo, and may not
be used in combination with other trademarks, trade names or logos. Party A’s
authorization mark shall be used for any activities other than the business
purpose of this contract; nor shall Party A continue to use Party A’s trademark
and authorization mark after the termination of this contract.

 

10.3Party B may only post and hang the “Ka Su Le” authorization mark authorized
by Party A and the label or signboard related to the authorization mark in the
authorized shop.

 

10.4Party B shall use the “Ka Su Le” trademark and service mark within the scope
authorized by Party A and must use it as it is provided by Party A, and shall
not make any changes to it.

 

18

 



 

11.Trade secrets

 

11.1The term “trade secrets” as used in this contract refers to technical
information and business information that are not known to the public, can bring
economic benefits to the right holder, are practical, and are subject to
confidentiality measures by the right holder.



 

11.2Any commercial information Party A authorized Party B to use and Party A and
its affiliated parties’ any technical assets, business know-how and other
related information or data obtained by Party B during the processing of
entering and performing this contact, are considered to be the trade secrets of
Party A, for which Party B shall be strictly confidential, unless Party B can
prove that the information does not meet the requirements for the composition of
trade secrets.

 

12.Confidentiality

 

12.1During and after the performance of this contract, Party B and the relevant
personnel who are aware of Party A’s trade secrets are obliged to keep Party A’s
trade secrets, and the period of confidentiality is permanent.

 

12.2Party B shall, in accordance with the provisions, adopt confidentiality
measures for the trade secrets used for license, and sign a corresponding
confidentiality agreement with the personnel who know the trade secrets in
accordance with Party A’s regulations or allow them to sign a confidentiality
undertaking, so that such personnel shall bear the obligation of
confidentiality. The confidentiality agreement or the undertaking shall use the
text uniformly formulated by Party A and be reported to Party A for archival
filing.

 

12.3Unless the trade secret is known to the public as a result not attributable
to the fault of Party B and or other persons who are aware of such trade secret,
the confidentiality obligation shall not be waived.

 

19

 

  

12.4If Party B and its employees breach the confidentiality obligations and
disclose Party A’s trade secrets, causing losses to Party A, its affiliates,
suppliers and customers, Party B shall compensate Party A all such losses.

 

12.5Party A shall have confidentiality obligations for the materials provided by
Party B and authorized shops opened by Party B, including but not limited to
financial statements.

 

12.6If Party B fails to comply with the relevant confidentiality agreement with
the person who knows Party A’s trade secrets or asks him to sign a
confidentiality undertaking, which causes Party A to claim rights to the
above-mentioned personnel and compensate for the loss, Party B shall compensate
Party A for all losses suffered by Party A.



 

13.Declaration and undertaking

 

13.1Party A and Party B are independent business and legal entities. The legal
relationship between Party A and Party B based on this contract is only a
cooperative relationship. There is no joint investment, agency, employment or
contracting relationship between Party A and Party B. Party B and the authorized
shop established as an independent civil entity carries out business activities
externally, performs this contract, and independently bears civil liability.

 

13.2There is no labor, employment or agency relationship between Party A and the
employees of the authorized shop established by Party B or Party B. Party A
shall not bear any responsibility for all actions and labor disputes of the
authorized shop employees established by Party B.

 

20

 

  

13.3If, without the written consent of Party A, Party B and its authorized
shops, in the name of Party A or its agent or its business representative, make,
without limitation, sign the contract, make any promises and guarantees to the
third party, or agree on other obligations, etc., and such actions cause
disputes and third parties pursuing damages from Party A, Party B shall bear all
legal liabilities and legal consequences, and shall have nothing to do with
Party A, and Party A shall reserve the right to have Party B right take all
legal responsibilities.

 

13.4If, without the written consent of Party A, Party B, through contract,
lease, cooperation, entrustment or any other means, transfers all or part of the
authorized operation items authorized by Party A and its authorized shops to the
third party for operation and management, Party A shall have the right to
terminate this contract and not refund the brand license fee and brand operation
consulting service fee that Party B has paid.

 

13.5Party B guarantees that it and its authorized shop owner meet the following
requirements:

 

13.5.1Good health and good conduct;

 

13.5.2Have rich experience in sales and related industries for [1] years or
more;

 

13.5.3No criminal record;

 

13.5.4No record of the List of Dishonest Judgment Debtors;

 

13.5.5Agree with the business philosophy and management system of Party A’s
proprietary management system.

 

21

 

  

13.6Party B promises:

 

13.6.1All or part of the authorized management rights obtained under this
contract shall not be granted or transferred to a third party in any way;

 

13.6.2It shall not disclose to any third party any commercial secrets, business
defects and all information and materials related to this contract;

 

13.6.3itself does not engage in authorized operations in an industry similar to
the above-mentioned authorized business projects, and does not supply third
parties with all or part of the products or services within the scope of this
authorized business in ways other than the sale of authorized shops;

 

13.6.4Except for the products or services within the authorized business scope,
seeking customers, conducting business arrangements or transactions, etc.,
outside the areas agreed in this contract and within the scope of the license;

 

13.6.5If the “Ka Su Le” brand owned by Party A and its operating system continue
existing, Party B shall bear the obligation of non-competition in the period of
performance of this contract and [3] years after the termination of the
contract; the relevant personnel of Party B shall comply with Party A’s
provisions and shall sign a corresponding non-compete agreement or a letter of
commitment with Party B, and shall be subject to the non-competition obligation
during the period of [3] years after Party B’s authorized shop work and
termination of labor relations. If Party B is in the direction of Party A to
execute the non-competition agreement, Party A shall not pay Party B any
compensation for non-competition; if Party B shall perform the non-competition
agreement, Party B shall bear the compensation for its personnel in connection
with the non-competition in accordance with the law.

 

22

 

  

Non-competition prohibits any a behavior that competes with Party A’s authorized
cooperative business project in any of the following ways:

 

(1)Participating in the operation of related business by investment, equity
participation, cooperation, contracting, entrusted operation or any other means;

 

(2)Directly or indirectly accepting engagement with other companies or
organizations to participate in related business;

 

(3)Obtaining economic benefits directly or indirectly from companies competing
with Party A and its agents.

 

14.Dissolution and termination of the contract

 

14.1During the term of this contract, if both parties agree to terminate this
cooperation agreement in advance and reach a written agreement, this contract
may be terminated in advance according to the agreement.

 

14.2If Party B has any of the following acts and Party A has ordered the
correction within a time limit but Party B has not corrected it, Party A may
unilaterally terminate the contract, and the collected funds which (including
brand license fee and brand operation consulting service fee) will not be
refunded. :

 

14.2.1Party B does not operate according to Party A’s regulations. Due to
management and service problems, a large number of complaints (the total number
of complaints in each channel reached [5] times or more) or criticism by the
media have seriously damaged the reputation of Party A and its brand and image.

 

14.2.2Unauthorized changes to the raw materials, formulas and operating rules
provided by Party A;

 

14.2.3Products and services are not provided in accordance with the business
model and service specifications specified by Party A;

 

23

 

  

14.2.4Selling or providing unauthorized products or services without the prior
written consent of Party A;

 

14.2.5Participate in competition in violation of the provisions of the
non-competition;

 

14.2.6Breach of confidentiality obligations to disclose Party A’s trade secrets;

 

14.2.7Transferring all or part of the rights and obligations under this contract
to other third parties without the consent of Party A;

 

14.2.8Overdue payment of Party A’s payment and other payments;

 

14.2.9Not in accordance with the purchase channel specified by Party A to
purchase goods uniformly;

 

14.2.10Other violations of this contract or failure to perform the obligations
of this contract.

 

14.3If Party B has any of the following acts, Party A may cancel the contract
without a notice, and the collected funds (including brand license fee and brand
operation consulting service fee) are not refundable:

 

14.3.1Party B has not commenced business within six months after the signing of
this contract;

 

14.3.2Party B shall cease business for one month without cause;

 

14.3.3Party B operates other brands without the written consent of Party A;

 

24

 

  

14.3.4If Party B fails to purchase goods from Party A for three consecutive
months and fails to submit a written report to Party A, Party B shall be deemed
to have unilaterally withdraw from the cooperation;

 

14.3.5Without the prior written consent of Party A, privately develop authorized
shops or disclose to third parties, or allow third parties to use Party A’s
relevant technical assets, operating assets and other operating resources;

 

14.3.6Without the consent of Party A, the main property used for the business
project authorized by this contract will be disposed of without authorization
(including but not limited to the establishment of mortgage, pledge, rental,
etc.) for the third party;

 

14.3.7Party B misinterprets the business philosophy and makes false commitments,
which damaged the goodwill and brand reputation of Party A and its group
companies and hindered the business of Party A and its group.

 

14.4In any case where the contract is terminated, except as otherwise provided
in this contract, Party A shall perform the following obligations within 30 days
after the termination of this contract:

 

14.4.1from the date of the contract termination, no longer has the rights nor
obligations under this contract;

 

14.4.2return any documents that involves the business secrets of Party B,
including but not limited to, financial documents and corporate materials
provided by Party B.

 

25

 

  

14.5Regardless of the termination of this contract under any circumstances,
except as otherwise provided in this contract, Party B shall perform the
following obligations within 30 days after the termination of this contract :

 

14.5.1From the date of termination of this contract, longer has the rights nor
obligations under this contract;

 

14.5.2Remove the “Ka Su Le” brand, trademarks related to internal and external
decoration, signs, billboards and other signs from its store;

 

14.5.3Return the emblems, signs, advertisements, etc. provided by Party A to the
authorized operating system to Party A, and Party B’s investment in the
production of Party B shall not be returned to Party A;

 

14.5.4Return the business manual, order book, catalogue, price list and other
documents involving Party A’s trade secrets, copies and photocopies provided by
Party A to Party A;

 

14.5.5Return the goods, instruments, equipment and products designated by Party
A to use Party A’s trademarks and brands;

 

14.5.6Liquidate the debts of Party A, suppliers and customers;

 

14.5.7Return the equipment and goods provided by Party A for free to Party A;

 

14.5.8If Party B fails to fulfill the second obligation above, Party A may
perform it on its own, and the expenses required shall be borne by Party B.

 

15.Liability for breach of contract

 

15.1Party B voluntarily applies to join “Ka Su Le”. During the contract period,
without the unanimous consent of both parties, Party B shall not arbitrarily
withdraw. If Party B unilaterally withdraws from the cooperation of the project,
the benefits under this contract will be automatically cancelled.

 

26

 

  

15.2After the relevant authorities inspections and verifications, if a third
party is harmed due to the quality of goods (excluding the situation of improper
operation), Party A shall be liable for such harm caused to such third party.

 

15.3If Party B exaggerates publicity and has a dispute with the consumer, Party
B shall bear the responsibility and have nothing to do with Party A.

 

15.4Party B and its authorized shops operate independently, and Party B shall
bear all losses and liabilities for the damage caused to its personal persons
and property by its business operations.

 

15.5. If Party A is liable for any damages due to the actions of Party B or its
authorized shop, Party B shall be liable for all of Party A’s damages.

 

15.6Subject to other provisions of this contract, if Party B fails to perform or
complete performance of any obligations under this contract, Party A is entitled
to send written notice to Party B to correct, Party B shall finish corrections
within 5 days after receiving the notice, if Party B fails to do so for more
than 3 days, Party A has the right to require Party B to pay RMB500 yuan for
breach of contact and Party B’s the performance of the obligation will continue
to be fulfilled; if Party B fails to do so for more than 15 days, Party A shall
have the right to terminate this contract.

 

27

 

  

16.Profit guarantee and employment restrictions

 

16.1Prior to the signing of this contract, Party A has displayed and explained
the information of Party A in details according to the relevant laws,
regulations and relevant regulations of the State, and introduced the market
status of ” Ka Su Le ” to Party B. The authorized shop shall carry out various
information such as the possibility of success of the business operation and the
legal meaning of all the terms under the contract; Party B shall understand and
agree to the following facts. The various materials displayed in the explanation
of Party A merely indicate the possibility of success of joining the cooperative
operation project, not a commitment.

 

16.2Party B recognizes the commercial risks of investing in authorized business
projects. Authorized operation is not a simple copy, but a commercial activity
that relies on independent efforts, business judgment and skills, market
conditions and other factors of authorized shops. Party B will, through training
and other means, enable itself and authorized shop employees to master the
operating specifications and methods of authorized shops, and work together with
Party A to accomplish the purpose and objectives of this contract.

 

16.3Without the consent of Party A, Party B shall not directly employ the
current employees (including part-time employees) of Party A or its group
headquarters or other authorized shops, as well as employees who have been
opened or delisted by the above-mentioned units; Party B employs without
knowledge. After knowing the situation, the employment or labor relationship
shall be immediately terminated without violating the contract of the labor
contract signed with the employed person and the labor laws and regulations.

 

28

 

  

17.Applicable Law and Dispute Resolution

 

17.1The relevant laws, regulations and rules of the People’s Republic of China
shall apply to all matters related to the signing, interpretation, performance,
modification, termination and dissolution of this contract.

 

17.2Due to the signing, performance of this contract and the disputes related to
this contract, the parties shall settle the dispute through negotiation, and may
also be mediation by the relevant department. If the negotiation or mediation
fails, either party has the right to sue in the people’s court at Party A’s
location.

 

18. Annex    

 

18.1The title of all chapters and articles in this contract is for the purpose
of facilitating the understanding of the terms of the contract, not part of the
terms of this contract, and is not the basis for interpreting the terms of the
contract.

 

18.2If the unfinished matters or the contents of the terms of this contract are
not clear, Party A shall make a reasonable explanation of this contract
according to the principles of this contract, the purpose of the contract, the
trading habits and the terms of the related terms. The explanation given by
Party A has binding, unless the law or the interpretation of this contract
agreement conflict.

 

18.3Nothing in this contract shall be invalid or unenforceable for any reason
and within any scope. Unless otherwise agreed, the validity or performance of
other terms of this contract shall not be affected ; in the event of the above,
the parties may negotiate a new effective term. Invalid clause, or modify the
invalid clause to be a legally valid clause.

 

29

 

  

18.4Party A and Party B unanimously confirm that all the terms and conditions of
this contract are undoubtedly correct, and have an accurate understanding of the
parties’ rights and obligations and limitations of liability or exemption from
the legal meaning of the treaty; the signing of this agreement and related
documents by both parties is true. The meaning is that there is no fraud,
coercion, unfairness or major misunderstanding.

 

18.5If the contract is not completed, it shall be implemented in accordance with
relevant laws and regulations. If there are no provisions in laws and
regulations, both parties may reach a written supplementary agreement. The
supplemental agreement has the same legal effect as this contract.

 

18.6This contract shall be signed and affixed with the official seal by both
parties, and shall be effective upon the successful payment of the “authorized
cooperation” by Party B in the Mall. Each party shall hold one copy and have the
same legal effect.

 

18.7This contract is an e-commerce contract. The legal and valid electronic
signature and electronic signature of both parties are the same as their
physical seal and signature.

 

18.8The annex to this contract is an integral part of this contract and has the
same legal effect as this contract.

 

Annex 1: Commodity and Equipment Return Service System

 

Annex 2: Delivery List

 

Annex 3: Ka su Le Health Drink Machine Parts Purchase Price Reference Table

 

30

 

  

Annex 4: Stock Transfer Agreement

 

Annex 5: Management Methods for Promotion of Shop Clerk

 

18.9 The final interpretation right of this contract belongs to “Dongguan
Zhenghao Industrial Investment Co., Ltd.”.

 

......

 

(There is no text below this page, next to the contract signing page)

 

31

 

  

[There is no text on this page, it is the signing page of “Ka Su Le

 

Promotion period special authorized cooperation contract”]

 

Party A (seal): Dongguan Zhenghao Industrial Investment Co., Ltd.　　

 

Contact number: XXX

 

Address: 3907 Room, 39th Floor,Building 8, Changan Vanke Center, No. 1 Changqing
South Road, Changsheng Community, Chang’an Town, Dongguan City

 

Party B (seal/signature): ________________

 

ID number: _______________________________________________

 

Contact number: _______________________________________________

 

Detailed address: _______________________________________________

 

Date of signing:     Place of signing:  

 

 

32



 

